DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second base film” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims “a second base film” and “a second circuit pattern disposed on one outer surface of the second base film”, however the specification and drawings do not show or discuss a second base film nor how a second base film is applied to the circuit board.  It is not clear how to interpret this second base film.  The specification discusses a second circuit pattern on the opposite surface of the first base film, but does not show or discuss a second base film.  The Office will interpret the base film to be formed from two base films, even though the disclosure seems to not have support for such an invention.
Claims 10 – 16 are rejected due to dependency from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2010/0051325 A1).

Regarding Claim 1, Sato discloses a flexible printed circuit board (Fig 1), comprising: a base film (9; [0067]); a circuit pattern (11,15) disposed on one surface of the base film (9); and a coverlay film (10; [0068]; “coverlay”) covering the circuit pattern, wherein the base film (9) is divided into a flexible area (3; [0069]; “flexible portion”; note that the claim language has not defined peripherals or structural boundaries to define this “area” and “area” is interpreted broadly to be any portion or region) and a rigid area (2; [0069]; “rigid portion”; note that the claim language has not defined peripherals or structural boundaries to define this “area” and “area” is interpreted broadly to be any portion or region), and the circuit pattern (11,15) of the flexible area (3) comprises a portion (15) thinner than a portion (11) of the circuit pattern (11,15) of the rigid area (2).

Regarding Claim 4, Sato discloses the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 1, wherein the coverlay film (10) of the flexible area (3) is disposed at a level (lower surface of 10 at upper surface of 15) lower than a level (lower level of 10 at upper surface of 11) of a portion of the coverlay film (10) of the rigid area (2).

Regarding Claim 5, Sato discloses the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 1, wherein the rigid area includes a transition region (a region or portion between and overlapping 2 and 3; annotated TRASITION REGION; note that the claim language has not defined peripherals or structural boundaries to define this “region” and “region” is interpreted broadly to be any portion or area), in which the circuit pattern (15) of the flexible area (3) is connected to the circuit pattern (11) of the rigid area (2), and wherein a circuit pattern (portion of 11,15 in TRANSITION REGION) of the transition region having a thickness (a region between and overlapping 2 and 3) substantially the same as a thickness of the circuit pattern (15) of the flexible area (3) is a margin portion (a region or area between and overlapping 11 and 15; annotated MARGIN PORTION; note that the claim language has not defined peripherals or structural boundaries to define this “portion” and “portion” is interpreted broadly to be any portion or area).

    PNG
    media_image1.png
    444
    602
    media_image1.png
    Greyscale

Annotated Figure 1 from Sato (US 2010/0051325 A1)

Regarding Claim 6, Sato discloses the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 5, wherein each of the thickness of the circuit pattern (15) of the flexible area (3) and the thickness of the circuit pattern (11,15 at MARGIN PORTION) of the margin portion (MARGIN PORTION) is smaller than a thickness of the portion of the circuit pattern (11) of the rigid area (2).

Regarding Claim 8, Sato discloses the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 5, wherein an end of the margin portion (a region or area between and overlapping 11 and 15; annotated MARGIN PORTION; note that the claim language has not defined peripherals or structural boundaries to define this “portion” and “portion” is interpreted broadly to be any portion or area) is a boundary between the circuit pattern (11) of the rigid area (2) and the circuit pattern (15) of the flexible area (3), and wherein the circuit pattern (15) of the flexible area (3) begins to bend ([0006,0009,0017,0018,0025,0071,0084,0096,0098]; “flexible portion is bent”,” when the flexible portion 3 is folded, bend stress can be prevented”) at the end of the margin portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) as applied to claim 1 and further in view of Doane (US 5,499,444).

Regarding Claim 2, Sato discloses the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 1, wherein the circuit pattern includes a copper foil ([0071]; “copper foil”).
Sato does not explicitly disclose a rolled annealed copper foil.
Doane teaches of a printed circuit board comprising a rolled annealed copper foil (Column 5, lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Sato, comprising a rolled annealed copper foil as taught by Doane, in order to allow for manufacturing with sheet stock and allow for patterning by conventional photolithography or masking or etching techniques (Doane, Column 5, lines 1-14).  
Claim states “rolled annealed” but “rolled annealed” does not represent product structure but only refers to the process by which the copper is formed.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) in view of Doane (US 5,499,444) as applied to claim 2 and further in view of Naganuma (US 2011/0199739 A1).

Regarding Claim 3, Sato in view of Doane teaches the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1), wherein the circuit pattern (11) of the rigid area (2) includes a thicker portion (see 11 is thicker than 15) such that the circuit pattern would be reinforced and provide a thickness-reinforcing circuit pattern.
Sato does not explicitly disclose a thickness-reinforcing circuit pattern, which is an electrodeposited copper foil.
Naganuma teaches of a printed circuit board, having a rigid area (110) and flexible area (130), wherein a circuit pattern (11,12,21,31,41,51) of a rigid area (110) includes a thickness-reinforcing circuit pattern (1001c,4001c,4003c), which is an electrodeposited ([0149-0151]; “electroless plating”, “electrolytic plating”) copper foil (1001,1002,4001,4002,4003,4004; [0149-0151]; “copper foil”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Sato in view of Doane, comprising a thickness-reinforcing circuit pattern, which is an electrodeposited copper foil as taught by Naganuma, in order to form a triple-layer structure, make easy adjustments to the relative thickness of conductors, reduce remarkable modifications, provide better adherence and reduce manufacturing costs (Naganuma, [0149-0151,0287,0292]), such that the thicker circuit pattern of Sato is formed from copper foil and electrodeposited material as taught by Naganuma.  
Claim states “electrodeposited” but “electrodeposited” does not represent product structure but only refers to the process by which the copper is formed.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) as applied to claim 5 above and further in view of Oka (US 2021/0219425 A1).

Regarding Claim 7, Sato discloses the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1), comprising the circuit pattern (of 11,15) of the margin portion (a region or area between and overlapping 11 and 15; annotated MARGIN PORTION; note that the claim language has not defined peripherals or structural boundaries to define this “portion” and “portion” is interpreted broadly to be any portion or area), and includes at least one groove.
Sato does not disclose the flexible printed circuit board of claim 5, wherein a thickness-reinforcing circuit pattern is disposed on an upper surface of the circuit pattern of the flexible area and an upper surface of the circuit pattern of the margin portion, and wherein the thickness-reinforcing circuit pattern includes at least one of a square groove, a triangular groove or a rounded groove.
Oka teaches of a flexible printed circuit board (Fig 3,1-2) of claim 5, wherein a thickness-reinforcing circuit pattern (11b’) is disposed on an upper surface of a circuit pattern (15) of a flexible area, and wherein the thickness-reinforcing circuit pattern (11b’) includes at least one of a square groove, a triangular groove or a rounded groove (about 11b’a; groove or opening formed in 11b’ and 15 as seen in Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Sato, wherein a thickness-reinforcing circuit pattern is disposed on an upper surface of the circuit pattern of the flexible area, and wherein the thickness-reinforcing circuit pattern includes at least one of a square groove, a triangular groove or a rounded groove as taught by Oka, in order to reduce electrical resistance, maintain flexibility, improve flexibility, and improve space savings (Oka, [0003-0008,0030-0032]), such that Sato in view of Oka would comprise thickness-reinforcing circuit pattern is disposed on an upper surface of the circuit pattern of the margin portion.  

Claim(s) 9, 12 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) in view of Sebanz (US 2018/0042099 A1).

Regarding Claim 9, Sato discloses a flexible printed circuit board (Fig 1), comprising: a rigid area (2; [0069]; “rigid portion”; note that the claim language has not defined peripherals or structural boundaries to define this “area” and “area” is interpreted broadly to be any portion or region) comprising a first base film (9; [0067]) and a first circuit pattern (11) disposed on the first base film (9); a flexible area (3; [0069]; “flexible portion”; note that the claim language has not defined peripherals or structural boundaries to define this “area” and “area” is interpreted broadly to be any portion or region) comprising a base film (9), which is bendable ([0006,0009,0017,0018,0025,0071,0084,0096,0098]; “flexible portion is bent”,” when the flexible portion 3 is folded, bend stress can be prevented”), and a second circuit pattern (15) disposed on one outer surface of the base film; and a coverlay film (10) covering the first (11) and second (15) circuit patterns of the rigid area (2) and the flexible area (3), wherein the second circuit pattern (15) of the flexible area (3) has a portion thinner than a portion of the first circuit pattern (11) of the rigid area (2).
Sato does not disclose a flexible area comprising a second base film.
Sebanz teaches of a printed circuit board (Fig 1) a flexible area comprising a first base film (1) and a second base film (3) and a second circuit pattern (4 on 3) disposed on one outer surface of the second base film (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Sato, comprising a second base film as taught by Sebanz, in order to provide already defined different regions or portions of insulating material, allow for different requirements, provide different mechanical properties different chemical properties, provide different physical properties, allow for a simple process and provide a reliable connection (Sebanz, [0016-0029]), such that a second circuit pattern can be disposed on one outer surface of the second base film.

Regarding Claim 12, Sato in view of Sebanz teaches the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 1, wherein the coverlay film (10) of the flexible area (3) is disposed at a level (lower surface of 10 at upper surface of 15) lower than a level (lower level of 10 at upper surface of 11) of a portion of the coverlay film (10) of the rigid area (2).

Regarding Claim 13, Sato in view of Sebanz teaches the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 1, wherein the rigid area includes a transition region (a region or portion between and overlapping 2 and 3; annotated TRASITION REGION; note that the claim language has not defined peripherals or structural boundaries to define this “region” and “region” is interpreted broadly to be any portion or area), in which the first (11) and second (15) circuit patterns of the rigid area (2) and flexible area (3) are connected to each other, and wherein a third circuit pattern (portion of 11,15 in TRANSITION REGION) of the transition region having a thickness (a region between and overlapping 2 and 3) substantially the same as a thickness of the second circuit pattern (15) of the flexible area (3) is a margin portion (a region or area between and overlapping 11 and 15; annotated MARGIN PORTION; note that the claim language has not defined peripherals or structural boundaries to define this “portion” and “portion” is interpreted broadly to be any portion or area).

Regarding Claim 14, Sato in view of Sebanz teaches the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 13, wherein each of the thickness of the second circuit pattern (15) of the flexible area (3) and the thickness of the third circuit pattern (11,15 at MARGIN PORTION) of the margin portion (MARGIN PORTION) is smaller than a thickness of the portion of the first circuit pattern (11) of the rigid area (2).

Regarding Claim 16, Sato in view of Sebanz teaches the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 13, wherein an end of the margin portion (a region or area between and overlapping 11 and 15; annotated MARGIN PORTION; note that the claim language has not defined peripherals or structural boundaries to define this “portion” and “portion” is interpreted broadly to be any portion or area) is a boundary between the first circuit pattern (11) of the rigid area (2) and the second circuit pattern (15) of the flexible area (3), and wherein the second circuit pattern (15) of the flexible area (3) begins to bend ([0006,0009,0017,0018,0025,0071,0084,0096,0098]; “flexible portion is bent”,” when the flexible portion 3 is folded, bend stress can be prevented”) at the end of the margin portion.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) in view of Sebanz (US 2018/0042099 A1) as applied to claim 9 and further in view of Doane (US 5,499,444).

Regarding Claim 10, Sato in view of Sebanz teaches the limitations of the preceding claim, including first and second circuit patterns.
Sato does not explicitly disclose the first and second circuit patterns include a rolled annealed copper foil.
Doane teaches of a printed circuit board comprising a rolled annealed copper foil (Column 5, lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Sato in view of Sebanz, comprising a rolled annealed copper foil as taught by Doane, in order to allow for manufacturing with sheet stock and allow for patterning by conventional photolithography or masking or etching techniques (Doane, Column 5, lines 1-14), such that the first and second circuit patterns include a rolled annealed copper foil.  
Claim states “rolled annealed” but “rolled annealed” does not represent product structure but only refers to the process by which the copper is formed.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) in view of Sebanz (US 2018/0042099 A1) and Doane (US 5,499,444) as applied to claim 10 and further in view of Naganuma (US 2011/0199739 A1).

Regarding Claim 11, Sato in view of Sebanz and Doane teaches the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1) of claim 2, wherein the first circuit pattern (11) of the rigid area (2) includes a thicker portion (see 11 is thicker than 15) such that the circuit pattern would be reinforced and provide a thickness-reinforcing circuit pattern.
Sato does not explicitly disclose a thickness-reinforcing circuit pattern in, which is an electrodeposited copper foil.
Naganuma teaches of a printed circuit board, having a rigid area (110) and flexible area (130), wherein a circuit pattern (11,12,21,31,41,51) of a rigid area (110) includes a thickness-reinforcing circuit pattern (1001c,4001c,4003c), which is an electrodeposited ([0149-0151]; “electroless plating”, “electrolytic plating”) copper foil (1001,1002,4001,4002,4003,4004; [0149-0151]; “copper foil”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Sato in view of Sebanz and Doane, comprising a thickness-reinforcing circuit pattern in, which is an electrodeposited copper foil as taught by Naganuma, in order to form a triple-layer structure, make easy adjustments to the relative thickness of conductors, reduce remarkable modifications, provide better adherence and reduce manufacturing costs (Naganuma, [0149-0151,0287,0292]), such that the thicker circuit pattern of Sato is formed from copper foil and electrodeposited material as taught by Naganuma.  
Claim states “electrodeposited” but “electrodeposited” does not represent product structure but only refers to the process by which the copper is formed.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) in view of Sebanz (US 2018/0042099 A1) as applied to claim 13 above and further in view of Oka (US 2021/0219425 A1).

Regarding Claim 15, Sato in view of Sebanz teaches the limitations of the preceding claim and Sato further discloses the flexible printed circuit board (Fig 1),  comprising the third circuit pattern (of 11,15) of the margin portion (a region or area between and overlapping 11 and 15; annotated MARGIN PORTION; note that the claim language has not defined peripherals or structural boundaries to define this “portion” and “portion” is interpreted broadly to be any portion or area), and includes at least one groove.
Sato does not disclose the flexible printed circuit board, wherein a thickness-reinforcing circuit pattern is disposed on an upper surface of the second circuit pattern of the flexible area and an upper surface of the third circuit pattern of the margin portion, and wherein the thickness-reinforcing circuit pattern includes at least one of a square groove, a triangular groove or a rounded groove.
Oka teaches of a flexible printed circuit board (Fig 3,1-2) of claim 5, wherein a thickness-reinforcing circuit pattern (11b’) is disposed on an upper surface of a circuit pattern (15) of a flexible area, and wherein the thickness-reinforcing circuit pattern (11b’) includes at least one of a square groove, a triangular groove or a rounded groove (about 11b’a; groove or opening formed in 11b’ and 15 as seen in Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Sato in view of Sebanz, wherein a thickness-reinforcing circuit pattern is disposed on an upper surface of the second circuit pattern of the flexible area and an upper surface of the third circuit pattern of the margin portion, and wherein the thickness-reinforcing circuit pattern includes at least one of a square groove, a triangular groove or a rounded groove as taught by Oka, in order to reduce electrical resistance, maintain flexibility, improve flexibility, and improve space savings (Oka, [0003-0008,0030-0032]), such that Sato in view of Sebanz and Oka would comprise thickness-reinforcing circuit pattern is disposed on an upper surface of the circuit pattern of the margin portion.  

Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325 A1) in view of Yamaguchi (US 2017/0374740 A1).

Regarding Claim 17, Sato discloses an electronic device (Fig 1), comprising: a flexible printed circuit board comprising a flexible area (3; [0069]; “flexible portion”; note that the claim language has not defined peripherals or structural boundaries to define this “area” and “area” is interpreted broadly to be any portion or region) and at least one of a first rigid area (2; [0069]; “rigid portion”; note that the claim language has not defined peripherals or structural boundaries to define this “area” and “area” is interpreted broadly to be any portion or region) or a second rigid area (2) connected to the flexible area (3); wherein the flexible printed circuit board comprises: a base film (9; [0067]); a circuit pattern (11,15) disposed on one upper surface of the base film (9); and a coverlay film (10; [0068]) covering the circuit pattern (11,15), wherein the base film (9) is divided into the flexible area (3) and the at least one of the first rigid area (2) or the second rigid area (2), and the circuit pattern (11,15) of the flexible area (3) comprises a portion (15) thinner than a portion (11) of the circuit pattern (11,15) of the at least one of the first rigid area (2) or the second rigid area (2).
	Sato does not disclose a display module electrically connected to at least one of the first rigid area or the second rigid area.
	Yamaguchi teaches of a display module (Fig 1-4) electrically connected ([0043,0052,0055]; “A rigid-side terminal, which is not illustrated, is disposed on the rigid board portion 30 to electrically connect the rigid board portion 30 and the main board of the liquid crystal display device 10 to each other through the rigid-side terminal”) to at least one of a first rigid area (30) or a second rigid area (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Sato, comprising a display module electrically connected to at least one of the first rigid area or the second rigid area as taught by Yamaguchi, in order to provide and transmit signals to a LCD panel, provide a supply side board, transmit image-related signals, supply signals to drivers, and drive a display panel (Yamaguchi, [0043,0052,0055]).

Regarding Claim 20, Sato in view of Yamaguchi teaches the limitations of the preceding claim and Sato further discloses the electronic device (Fig 1) of claim 17, wherein an average thickness of the circuit pattern (15) of the flexible area (3) is less than (see Fig 1,10) an average thickness of the portion (11) of the circuit pattern of the at least one of the first rigid area (2) or the second rigid area (2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Though not used in the current Office Action, a prior art reference potentially usable as a 103 rejection to note is Oh (US 2007/0202307 A1) which teaches of a rigid-flex printed circuit board having a plurality of square grooves (see Fig 7), triangular grooves (see Fig 4) and rounded grooves (see Fig 5) on the circuit pattern; however Oh does not teach the circuit pattern having a thinner portion.  Another prior art reference potentially usable as a 103 rejection to note is Yu (US 2020/0389972 A1) which teaches of flexible printed circuit board having a plurality of grooves (see Fig 1 showing space between 530) spaced apart from one another at regular intervals, such that a coverlay film (600) disposed on the circuit pattern has a plurality of stepped portions (se Fig 1) on one surface of the coverlay film (600); however Oh does not teach the circuit pattern having a thinner portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896